Title: To George Washington from Thomas Sim Lee, 29 June 1781
From: Lee, Thomas Sim
To: Washington, George


                        
                            Sir
                            In Council Annapolis 29th June 1781
                        
                        We were honored with your Letter of the 7th Instant, and have the pleasure to inform your Excellency that the
                            General Assembly have passed a Law to raise two Battalions of Militia to be composed of 1340 effective Men including Non
                            Commissioned Officers to serve until the 10th Day of December next.
                        The State of Maryland sensible that it is of the utmost Importance to check the further Progress of the
                            Enemy, and to expel them from every part of the United States, are determined to make every possible Exertion for the
                            Succour of the State of Virginia, and to reinforce the Army under General Greene: they have appropriated 200,000£ to be
                            immediately struck on British confistcated and forfeited Property aided by private Subscriptions and associations, to the
                            sole purpose of carrying on the present Campaign with unremitting Vigour, and We flatter ourselves such is the Spirit of
                            the People here, and their Opinion of the Necessity of Driving the Enemy from the Continent that nothing will be left
                            undone that can be accomplished.
                        The Militia as soon as they are raised and equiped, shall be marched away by Detachments in the manner your
                            Excellency have advised.
                        We have ordered three Volunteer Troops of Militia light Horse about seventy in number to join the Marquis,
                            and expect they are with him by this Time. We have the honor to be with very high personal Respect and Esteem your
                            Excellency’s mo. Obedt and mo. Hble servts

                        
                             Tho: S: Lee
                        
                    